Citation Nr: 0005449	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-00 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased rating for residuals of a 
fracture of the cervical spine with discogenic disease, 
currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for osteoarthritis of 
the left shoulder, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased rating for residuals of a 
fracture of the right wrist, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active service from February 1959 to February 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
bilateral hearing loss; and a September 1998 rating decision 
which denied increased ratings for residuals of a fracture of 
the cervical spine with discogenic disease, osteoarthritis of 
the left shoulder, and residuals of a fracture of the right 
wrist.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran's assertion that his hearing loss was 
incurred in, or aggravated by, service is not supported by 
medical evidence that would render the claim for service 
connection for that disability plausible under the law.  

3.  The veteran's residuals of a fracture of the cervical 
spine with discogenic disease are manifested by moderate 
limitation of motion with pain on motion and symptoms of 
radiculopathy; severe limitation of motion has not been 
demonstrated and the discogenic disease has not resulted in 
recurrent attacks with intermittent relief.  

4.  The veteran's osteoarthritis of the left shoulder is 
manifested by no more than limitation of motion at the 
shoulder level; functional impairment has not been 
demonstrated.  

5.  The current manifestations of the veteran's service-
connected residuals of a fracture of the right wrist include 
limitation of motion with chronic pain; the wrist is not 
ankylosed.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The criteria for an increased rating for residuals of a 
fracture of the cervical spine with discogenic disease have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5290 (1999).  

3.  The criteria for an increased rating for osteoarthritis 
of the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, , 4.71, 4.71a, Diagnostic Code 5201 (1999).  

4.  The criteria for an increased rating for residuals of a 
fracture of the right wrist have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records indicate that the veteran was 
involved in a motor vehicle accident in April 1961.  He 
sustained a dislocation of the left glenohumeral joint, 
separation of the left acromioclavicular joint, a fracture of 
the cervical spine, and a fracture of the right lunate bone.  
He was hospitalized, and the shoulder was reduced and 
immobilized.  The neck was braced, and the right lunate bone 
was surgically repaired.  He was discharged from the hospital 
in June 1961.  The final diagnostic impression was volar 
dislocation of the lunate bone of the right wrist with some 
impingement on the median nerve; full recovery from the 
cervical spine sprain; and no residual disability from the 
dislocation of the left shoulder.  A clinical record, dated 
in September 1961 indicated that the veteran had post-
traumatic ankylosis of the right wrist.

Upon separation examination in January 1963, a past 
dislocation of the lunate of the right wrist, with only mild 
extension limitation (10 degrees) was noted.  It was also 
noted that there was no disability present in relation to the 
past dislocation of the glenohumeral joint or the cervical 
vertebral fracture.  No residual hearing loss was reported, 
and evaluation at that time revealed that the veteran's 
hearing was 15/15 for whispered voice, bilaterally.  
Audiometric studies (translated into ISO units) revealed 
puretone air conduction thresholds of 5, 0, 0, 0, and 0 
decibels, bilaterally, at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  

VA outpatient treatment notes, dated in July 1994, indicate 
that the veteran was seen for treatment of his neck, left 
shoulder, and right wrist disabilities.  He complained of 
pain in his head and neck, which radiated down to his arms.  
He also noted paresthesia in the fingers, right more than 
left.  Clinical evaluation revealed severe limitation of 
motion of the neck.  Chin to chest was to 40 degrees; 
backward extension was to 30 degrees; right and left lateral 
flexion was to 20 degrees; and right and left rotation was to 
20 degrees.  All movement caused pain.  In addition, there 
was evidence of neurological involvement, with symptoms 
leading to paresthesia of all fingers, right more than left.  
Range of motion of the shoulders was abduction to 90 degrees; 
flexion to 90 degrees; external rotation to 40 degrees; and 
internal rotation to 30 degrees.  Range of motion of the 
right wrist was dorsiflexion to 10 degrees; palmar flexion to 
0 degrees; ulnar deviation to 10 degrees; and radial 
deviation to 5 degrees.  The grasp of the right hand was 
markedly diminished in comparison to the left.  An attempt to 
approximate the fingers to the transverse palmar fold showed 
no apposition, and all fingers missed by at least an inch.  
The diagnoses were:  status post fracture of the lunar bone 
of the right wrist, with limited motion and degenerative 
joint disease; status post fracture of C5 with limited motion 
of the cervical spine and degenerative joint disease; and 
status post glenohumeral joint dislocation of the left 
shoulder, with marked limitation of motion and degenerative 
joint disease.  

In an October 1996 letter, John A. Straka, M.D., reported 
that he had seen the veteran on October 23, 1996, for 
complaints of hearing loss and tinnitus.  An audiogram showed 
moderately severe sensorineural hearing loss, worse in the 
left ear than the right.  

In an April 1998 letter, Dr. Straka reported that the veteran 
was seen on April 11, 1998, for complaints of hearing loss 
that the veteran felt was a result of an automobile accident 
which occurred during his active service.  The veteran had 
related that the right side of his head was slammed against 
the window and he was knocked unconscious.  He reported a 
ringing in the ear and hearing loss, which had gotten 
progressively worse.  Physical examination revealed a well-
developed, well-nourished male in no acute distress.  The 
veteran's ear canals were clear, and his eardrums were 
normal.  An audiogram indicated a mild sensorineural hearing 
loss in the high frequencies.  Dr. Straka concluded that 
"[h]istorically, the [veteran] feels this resulted from his 
head trauma in 1961."  

In an April 1998 letter, Richard G. Cassoff, M.D., related 
that he had followed the veteran for various medical problems 
since 1991.  The veteran had complained of decreased hearing, 
and Dr. Cassoff indicated that a hearing test had been 
performed by Dr. Straka.  He reviewed Dr. Straka's April 1998 
letter, and concluded that "[w]ith regards to [the 
veteran's] feeling that his hearing loss dates back to an 
auto accident sustained in 1961, I feel that this is a 
plausible etiology for his hearing deficit as documented by 
Dr. Straka's evaluation."  

At a personal hearing before a hearing officer at the RO in 
April 1998, the veteran testified that he believed that his 
current hearing loss resulted from the automobile accident in 
service in 1961.  The right side of his head was slammed 
against the car, but he did not initially experience any 
hearing problems.  He stated that one of the doctors at his 
discharge examination told him that he would probably 
experience problems with his hearing later on in life because 
of the impact.  

At a VA examination in July 1998, the veteran related that he 
was involved in a motor vehicle accident in the spring of 
1960.  He had sustained injuries to his cervical spine, left 
shoulder, and right hand.  At present, he complained of 
increased pain in his neck and wrist.  He said flare-ups 
would occur during damp weather or vigorous activity, and he 
occasionally had to take time off from work.  

Clinical evaluation revealed that the lumbosacral spine was 
hyperlordotic.  There was no point tenderness in the mid-
thoracic spine, but there was tenderness at the L5-S1 area.  
Range of motion of the cervical spine was forward flexion to 
30 degrees; backward extension to 10 degrees; and right and 
left lateral flexion to 25 degrees.  He experienced 
discomfort with all the range of motion maneuvers.  Reflexes 
at the biceps and triceps were sluggish.  There was pain over 
the right clavicle, as well as the trapezius muscles of the 
right and left scapulas.  There were no constitutional signs 
of bone disease.  Range of motion of the left shoulder was 
abduction to 170 degrees and flexion to 170 degrees.  
Stiffness and pain caused additional limitation of motion of 
15 degrees.  Range of motion studies of the right wrist 
revealed dorsiflexion to 50 degrees, actively and passively; 
and plantar flexion to 60 degrees, actively, and to 62 
degrees, passively, with pain.  There was no abnormal motion 
in the right wrist.  Palpation did not indicate any malunion, 
nonunion, or false motion.  There was no tenderness over the 
dorsal or ventral surfaces of the wrist.  There was some 
puffiness in the area.  There was limited motion in the small 
joints of the right hand, but no significant functional 
defect.  The diagnoses included:  discogenic disease of the 
cervical spine or osteoarthritis with radiculopathy resulting 
in numbness and pain of the scapular muscles, bilaterally; 
mild to moderate degenerative changes of the left 
glenohumeral joint; and mild degenerative changes of the 
right radiocarpal joint with chronic pain.  

Outpatient treatment records from Pittsburgh Orthopedic 
Associates, dated in January 1999, indicate that the veteran 
was seen for complaints of neck, bilateral shoulder, and 
right wrist pain.  It was noted that he worked as a nursing 
assistant, but had difficulty performing his duties 
appropriately because of these disabilities.  

At a VA examination in March 1999, the veteran related that 
he was involved in a severe automobile accident in 1961.  He 
sustained a fracture at C5-C6, dislocated his left shoulder, 
and fractured his right wrist.  He has had pain in those 
areas since that time, and it had progressively gotten worse.  
His neck was painful at the cervical-thoracic junction, and 
it caused spasms in his upper back with occasional radiating 
pain down the anterior aspect of his right arm.  He did not 
have any numbness or weakness in his upper extremities.  Both 
shoulders hurt with any active or passive motion, but he was 
unable to pinpoint where the discomfort was.  The right wrist 
hurt on the dorsal side of the radiocarpal joint.  He 
believed the wrist was functionally impaired, but he did not 
experience any numbness or paresthesias.  

Clinical evaluation of the cervical spine revealed that the 
veteran was able to look at the ceiling, but was unable to 
put his chin to his chest.  He was able to put his chin on 
the right shoulder, but not on the left.  There was no 
radiating pain when performing the motions.  He exhibited 
normal biceps, triceps, deltoid strength, wrist flexors and 
extensors, and intrinsic strength throughout.  X-rays 
revealed minimal anterior wedging of the C4 and C5 vertebral 
bodies.  There were mild degenerative changes in the cervical 
spine, with slight marginal hypertrophic spurring at the 
anterior inferior margins of C4, C5, and C6; and the anterior 
superior and anterior inferior margins of C7.  There was no 
evidence of recent fracture, subluxation, or dislocation, and 
no significant narrowing of the intervertebral spaces of the 
intervertebral foramina.  Limitation of motion of the 
cervical spine, with possible foraminal stenosis, was 
diagnosed.  

Examination of the veteran's left shoulder revealed that it 
was stable.  The cuff was intact and normal, and there was no 
weakness in the extremity.  X-rays showed subchondral cysts 
at the interior aspect of the glenoid.  However, there was no 
marked impingement or acromioclavicular joint arthritis.  The 
examiner concluded that the left shoulder was relatively 
normal.  Examination of the veteran's right wrist revealed a 
dorsal scar over the wrist.  Range of motion testing showed 
dorsiflexion to 30-40 degrees; palmar flexion to 30-40 
degrees; and ulnar deviation to 30 degrees.  There was no 
radial deviation, but there was normal supination and 
pronation.  There was point tenderness over the radiocarpal 
joint at the mid-line.  There were no radial, medial, ulnar, 
motor, or sensory deficits.  X-rays showed an old lunate 
injury with grade 3 avascular necrosis of the lunate, with 
slight residual deformity.  There was some early radiocarpal 
arthritis.  The examiner noted that, eventually, a wrist 
fusion or a shortening osteotomy would be required.  

The veteran was scheduled to testify at a personal hearing 
before a hearing officer at the RO in January 1999.  He 
requested that it be rescheduled.  A second hearing was 
scheduled in February 1999; however, he canceled it.  He was 
subsequently scheduled to testify at a personal hearing 
before a Member of the Board in Washington, DC, in October 
1999.  He canceled that hearing as well.  

II.  Analysis

A.  Service Connection

The threshold question on the issue of entitlement to service 
connection for bilateral hearing loss must be whether the 
veteran has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld an earlier decision of the United States Court of 
Appeals for Veterans Claims (then known as the United States 
Court of Veterans Appeals), which made clear that it would be 
error for the Board to proceed to the merits of a claim which 
is not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  
See also Morton v. West, 12 Vet.App. 477, 480 (1999) (noting 
that the Federal Circuit, in Epps v. Gober, supra, "rejected 
the appellant's argument that the Secretary's duty to assist 
is not conditional upon the submission of a well-grounded 
claim").  

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992); Montgomery v. Brown, 4 Vet.App. 343 (1993).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet.App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 13 Vet.App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Heuer v. Brown, 
7 Vet.App. 379 (1995); Magana v. Brown, 7 Vet.App. 224 
(1994); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not satisfy the competent medical 
evidence requirement set forth in Grottveit, supra.  Dolan v. 
Brown, 9 Vet.App. 358, 363 (1996).  See also LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995); Reonal v. Brown, 5 
Vet.App. 458, 461 (1993); Elkins v. Brown, 5 Vet.App. 474, 
478 (1993).  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service or 
active duty for training.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  To establish a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  See also Rose v. West, 11 
Vet.App. 169 (1998); Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and an organic disease of the 
nervous system, such as sensorineural hearing loss, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).

Regulatory criteria provide that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies of 500, 
1,000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).

Based upon the evidence of record, the Board finds that the 
veteran's claim of service connection for bilateral hearing 
loss is not well grounded.  In reaching this conclusion, we 
note that, while the veteran has provided evidence of a 
current hearing disability, he has not sufficiently linked 
the disability to service.

Upon discharge examination in January 1963, the veteran's 
hearing was found to be clinically normal.  In an October 
1996 letter, Dr. Straka reported that the veteran had 
moderately severe sensorineural hearing loss, worse in the 
left than the right.  In a follow-up letter, dated in April 
1998, Dr. Straka indicated that the veteran had informed him 
that he believed that his hearing loss resulted from the 
automobile accident in service.  However, Dr. Straka did not 
provide an opinion of his own on the etiology of the 
veteran's hearing loss; he merely recounted the veteran's own 
assertions that it resulted from the head trauma in 1961.  He 
also did not indicate that he had reviewed the veteran's 
service medical records.  Therefore, since the statements 
were made based solely on information provided by the 
veteran, the Board finds that they do not satisfy the 
competent medical evidence requirement for a nexus to 
service, and are insufficient to well-ground the veteran's 
claim.  See Grottveit, Dolan, LeShore, Reonal, Elkins, supra.  
Furthermore, Dr. Cassoff's April 1998 statement that the 
veteran's head trauma in service was a "plausible etiology" 
for his hearing loss was made in reliance upon Dr. Straka's 
evaluation, not an independent evaluation provided by Dr. 
Cassoff.  As a result, the Board finds that his statement is 
also insufficient to establish the required nexus.  Finally, 
the first documented audiological examination reflecting a 
hearing loss was in October 1996, more than 30 years 
following the veteran's separation from service.  Hence, 
service connection on a presumptive basis has not been 
established.  

While the Board does not doubt the sincerity of the veteran's 
contentions, and his belief that his hearing disability is 
service-related, our decision must be based on competent 
medical testimony or documentation.  In a claim of service 
connection, this generally means that medical evidence must 
be presented which links the current disability to a period 
of military service.  However, as discussed above, competent 
medical evidence has not been presented which sufficiently 
establishes a link with service as to the claimed hearing 
loss.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; 
Rabideau v. Derwinski; Montgomery v. Brown, supra.  The 
veteran does not meet the burden of presenting evidence of a 
well- grounded claim merely by presenting his own testimony 
because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Carbino v. Gober, 10 Vet.App. 507, 510 (1997).  

The Board concludes, therefore, that the veteran has not met 
the initial burden of presenting evidence of a well-grounded 
claim for service connection for bilateral hearing loss.  See 
Epps v. Brown, supra.  In absence of a well-grounded claim, 
there is no question of fact or law over which the Board has 
jurisdiction.  Boeck v. Brown, 6 Vet.App. 14 (1993); Grivois 
v. Brown, 5 Vet.App. 136 (1994).  Accordingly, the claim must 
be denied.  

B.  Increased Ratings

The Board finds the veteran's claims for an increased ratings 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Court of Appeals for Veterans Claims has held 
that, when a veteran asserts that a service-connected 
disability has increased in severity, the claim for an 
increased rating is generally well grounded.  See Jackson v. 
West, 12 Vet.App. 422, 428 (1999), citing Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  Furthermore, after 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist him mandated by 38 U.S.C.A.§ 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, the 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Cf. Powell v. West, 13 Vet.App. 31 
(1999) (holding that earlier findings may be used if the most 
recent examination is inadequate).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (1999).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability;
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (1999).  

With any form of arthritis, painful motion is an important 
factor of disability, and the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully noted 
and definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  . . .  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation, either in the soft tissues such as the tendons 
or ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and non-weight-bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  In DeLuca v. Brown, 8 
Vet.App. 202 (1995), the Court held that diagnostic codes 
which provide a rating solely on the basis of loss of range 
of motion must be considered with 38 C.F.R. §§ 4.40, 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  

The VA General Counsel has issued an opinion concluding that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes (DC) 5003 and 
5257, and that evaluation of knee dysfunction under both of 
those codes does not amount to pyramiding under 38 C.F.R. 
§ 4.14.  However, it was noted that such a separate rating 
must be based upon additional disability.  Where a knee 
disorder is already rated under DC 5257, the veteran must 
also exhibit limitation of motion under DC's 5260 or 5261 in 
order to obtain the separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of these codes, there is no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97 (July 1, 1997).  In a later opinion, the 
General Counsel indicated that a similar approach to other 
diagnostic codes, which do not involve limitation of motion, 
should be utilized.  VAOPGCPREC 9-98
(Aug. 14, 1998).  

Traumatic arthritis is rated as degenerative arthritis 
(hypertrophic or osteoarthritis).  Diagnostic Code (DC) 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 10 
percent rating will be assigned if there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  In addition, if occasional incapacitating 
exacerbations are also demonstrated, a 20 percent rating will 
be assigned.  These ratings will not be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003, including Note 1.  

1.  Cervical Spine

The veteran's neck disability is, at present, evaluated under 
the provisions of DC's 5010-5290 of VA's Schedule for Rating 
Disabilities, at 38 C.F.R. § 4.71a, and is rated 20 percent 
disabling.  As noted above, DC 5010 pertains to traumatic 
arthritis.  DC 5290 pertains to "limitation of motion of the 
cervical spine."  Slight limitation of motion of the 
cervical spine is assigned a 10 percent disability rating.  
Moderate limitation of motion is assigned a 20 percent 
rating, and severe limitation of motion warrants a 30 percent 
disability rating.  38 C.F.R. § 4.71a, DC 5290.  The 
disability may also be rated under the provisions of DC 5293, 
which pertains to "intervertebral disc syndrome."  Under 
this code, moderate intervertebral disc syndrome, with 
recurring attacks, is assigned a 20 percent disability 
rating.  To warrant a 40 percent rating, the condition must 
be severe, with recurrent attacks and intermittent relief.  
38 C.F.R. § 4.71a, DC 5293.  

Based on a review of the evidence of record, the Board finds 
that the veteran's residuals of a cervical fracture with 
discogenic disease are correctly evaluated under DC's 5010-
5290, and that, based upon the evidence of record, an 
increased rating for this disability is not warranted.  At VA 
examinations in July 1998 and March 1999, moderate limitation 
of motion of the cervical spine was demonstrated.  In July 
1998, there was pain on motion; however, in March 1999, no 
radiating pain was indicated.  Severe limitation of motion 
was not demonstrated to warrant a 30 percent rating.  The 
veteran has been diagnosed with discogenic disease, and in 
July 1998, it was noted that he experienced radiculopathy 
which resulted in numbness and pain in the scapular muscles, 
or radiating pain down his arms.  However, even if the 
veteran's neck disability were rated pursuant to DC 5293 for 
intervertebral disc syndrome, a rating in excess of 20 
percent would not be warranted because it is not shown that 
the veteran's symptoms would be considered severe.  He has 
not experienced recurrent attacks with intermittent relief.  

The Board has considered, in light of DeLuca, supra, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  An increased 
rating is not warranted under these provisions, as no 
additional factors affecting limitation of motion, such as 
flare-ups beyond the usual level of disability, were shown on 
medical examinations or in the veteran's reported history, to 
warrant assignment of a higher rating.  As noted above, the 
higher of two ratings is to be assigned only where the 
overall disability picture more nearly approximates the 
criteria for such a rating.  See 38 C.F.R. § 4.7.  

2.  Left Shoulder

The rating decisions in the claims file reflect that the 
veteran's left shoulder disability is, at present, evaluated 
under the provisions of DC 5003 of VA's Schedule for Rating 
Disabilities, at 38 C.F.R. § 4.71a, and is rated 10 percent 
disabling.  As noted above, degenerative arthritis is to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
DC 5201 pertains to "limitation of motion of the arm."  
Limitation of motion of either arm at the shoulder level is 
assigned a 20 percent disability rating.  Limitation of 
motion of the major arm to midway between the side and 
shoulder level is assigned a 30 percent disability rating.  
Limitation of motion of the minor arm to midway between the 
side and shoulder level warrants a 20 percent disability 
rating.  To warrant a 30 percent disability rating, the 
limitation of motion of the minor arm must be to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(1999).  Full range of motion of the shoulder is measured 
from 0 degrees to 180 degrees in forward elevation (flexion), 
0 degrees to 180 degrees in abduction, 0 degrees to 90 
degrees in external rotation, and 0 degrees to 90 degrees in 
internal rotation.  38 C.F.R. § 4.71, Plate I (1999).  

Initially, the Board notes that it is unclear from the record 
whether the veteran is right or left-hand dominant.  
Nevertheless, we find that an increased rating for the 
veteran's left shoulder disorder is not warranted under DC 
5201.  At the most recent VA examination in March 1999, the 
examiner concluded that the veteran's left shoulder was 
essentially normal.  Clinical evaluation revealed that there 
was no weakness in the extremity and the shoulder joint was 
stable.  X-rays showed subchondral cysts at the interior 
aspect of the glenoid; however, there was no evidence of 
marked impingement or acromioclavicular joint arthritis.  
Prior examination in July 1998 showed almost full range of 
motion.  In view of the evidentiary record before us, it is 
the Board's judgment that the 20 percent rating currently 
assigned best reflects the veteran's service-connected 
osteoarthritis of the left shoulder.  

The Board has considered, in light of DeLuca, supra, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  However, an 
increased rating is not warranted under these provisions.  At 
the VA examination in July 1998, it was noted that the 
veteran had additional limitation of motion of the left 
shoulder of 15 degrees as a result of the pain.  However, 
since the actual range of motion demonstrated on that 
examination was virtually full, the additional 15 degrees is 
not severe enough to warrant the next higher rating.  In 
other words, the Board may not conclude that the veteran's 
arm motion is limited to either midway between the side and 
shoulder level (in the case of the major arm), or to only 25 
degrees from his side (in the case of the minor arm), as a 
result of the additional limitation of motion.  See DC 5201.  
Furthermore, no functional limitation was indicated.  As 
noted above, the higher of two ratings is to be assigned only 
where the overall disability picture more nearly approximates 
the criteria for such a rating.  See 38 C.F.R. § 4.7.  
Finally, it is not shown that the veteran has recurrent 
dislocations of the scapulohumeral joint, or ankylosis of 
scapulohumeral articulation to warrant a higher rating under 
either DC's 5202 or 5200, respectively.  

3.  Right Wrist

The veteran's residuals of a fracture of the right wrist are, 
at present, evaluated under the provisions of DC 5215 of VA's 
Schedule for Rating Disabilities, at 38 C.F.R. § 4.71a, and 
are rated 10 percent disabling.  DC 5215 pertains to 
"limitation of motion of the wrist."  For either the major 
or the minor arm, where dorsiflexion is less than 15 degrees, 
or palmar flexion is limited in line with the forearm, a 10 
percent rating is assigned.  38 C.F.R. § 4.71a, DC 5215.  
Favorable ankylosis of the wrist of the major arm, in 20 
degrees to 30 degrees dorsiflexion, is assigned a 30 percent 
disability rating.  Ankylosis of the wrist of the major arm, 
in any other position except favorable, warrants a 40 percent 
disability rating.  38 C.F.R. § 4.71a, DC 5214.  Full range 
of motion of the wrist is measured from 0 degrees to 70 
degrees in dorsiflexion; from 0 degrees to 80 degrees in 
palmar flexion; from 0 degrees to 45 degrees in ulnar 
deviation; and from 0 degrees to 20 degrees in radial 
deviation.  38 C.F.R. § 4.71, Plate I (1999).  

Based on a review of the evidence of record, the Board finds 
that the veteran's residuals of a right wrist fracture are 
correctly evaluated under DC 5215, and an increased rating is 
not warranted.  Upon VA examination in April 1998, it was 
noted that the veteran had mild degenerative changes of the 
right radiocarpal joint with chronic pain.  Limitation of 
motion was demonstrated; however, there was no malunion, 
nonunion, or false motion.  At a subsequent VA examination in 
March 1999, similar findings were made.

We have considered the case of DeLuca, supra, wherein it was 
held that ratings based upon limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45, and that the 
effects of pain and other symptoms on use and flare-ups must 
be taken into account in rating the disability.  In this 
regard, the Board notes that, the veteran is currently 
receiving the maximum schedular evaluation for a wrist 
disability that is not ankylosed.  Although it was noted that 
eventually a wrist fusion would be required, the record does 
not reflect that the veteran has undergone such procedure.  
Hence, a higher rating based on ankylosis of the wrist is not 
currently warranted.  See DC 5214.  Finally, it is noted that 
DC 5215 is predicated upon loss of motion; therefore, a 
separate rating for arthritis of the wrist may not be 
assigned.  See VAOPGCPREC 23-97.  

4.  Conclusion

For the reasons discussed above, the Board concludes that 
higher ratings under the applicable schedular provisions are 
not warranted by the evidence.  We have also considered 
whether 38 C.F.R. § 3.321(b)(1) might provide for an 
increased rating for the veteran's disabilities on an 
extraschedular basis.

That regulation provides that, in exceptional cases where 
schedular evaluations are found to be inadequate, "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities" may be assigned.  The governing 
norm is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See VAOPGCPREC 36-97.  
However, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalization for his neck, left 
shoulder, and/or right wrist disabilities, nor is it shown 
that they markedly interfere with employment beyond the 
degree anticipated by the schedular ratings.  

In conclusion, while we appreciate the veteran's sincere 
belief in the merits of his claimed, the actual objective 
findings do not support increased ratings for his 
disabilities.  Consequently, the Board concludes that the 
preponderance of the evidence is against the claims and, 
therefore, increased ratings are not warranted at this time.  


ORDER

Service connection for bilateral hearing loss is denied. 

An increased rating for residuals of a fracture of the 
cervical spine with discogenic disease is denied.

An increased rating for osteoarthritis of the left shoulder 
is denied.  

An increased rating for residuals of a fracture of the right 
wrist is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

